IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                        cf)
                                                                                1-3
                                                                                4::=0   --t
                                                                                 oti
STATE OF WASHINGTON,                            No. 75413-1-1                              ca
                                                                                         CP-ri
                                                                                  CO     -A "I
                    Respondent,                 DIVISION ONE
                                                                                          4.nva
         V.                                                                                   =r1
                                                                                              1570?

LONNIE RAY CARTER,                              UNPUBLISHED OPINION                           Sr.kI

                    Appellant.                  FILED: February 12, 2018



      PER CURIAM. Lonnie Ray Carter appeals the sentence imposed

following his guilty plea to misdemeanor harassment, forgery, and possession of

cocaine. Carter's counsel on appeal contends, and the State concedes, that

community custody on the forgery sentence was unauthorized, the no-contact

provisions regarding Deputy Crawley on the drug and forgery counts are not

crime-related, the no-contact provision as to Harpal Bual on the drug count is not

crime-related, and the judgment and sentence contains scrivener's errors in its

statutory citations. We accept the State's concessions and remand with

instructions to amend the judgment and sentence consistent with this opinion.
No. 75413-1-1/2

       In a Statement of Additional Grounds,1 Carter contends his counsel

"labored under an actual conflict of interest." SAG at 1. He contends the conflict

resulted in a sentence that failed to provide him sufficient security from alleged

contracts for his murder. He alleges his trial counsel knew he wanted a sentence

that could be served in protective custody because he "is a 'Target' for 'Murder"

Igor being a 'Government Informant[1" SAG at 2. He claims counsel failed to

inform hirn that a Drug Offender Sentencing Alternative(DOSA)could not be

served in the prison's Intensive Management Unit or other forms of protective

custody. He concludes conflict-free counsel would have obtained a sentence

providing the protection he sought.

       Carter's claim involves matters largely outside the record and is therefore

reviewable only in a personal restraint petition. State v. McFarland, 127 Wash. 2d
322, 338, 899 P.2d 1251 (1995). The record contains no declarations regarding

his alleged conversations with counsel. Nor does his quotation from the plea

hearing reveal the nature of any discussions with counsel. Carter did file a

motion to discharge counsel the day before sentencing, but that motion involved

counsel's pretrial conduct, not his conduct at sentencing, and is based in part on

matters outside this court's record.

       Carter also contends the prosecutor and his trial counsel violated his

Eighth Amendment rights because they acted "with 'deliberate indifference' and a


        1 Carter filed the same Statement of Additional Grounds in this appeal and appeal
number 75414-9. The appeals are taken from a single plea and sentencing hearing
encompassing two sets of convictions. Because the same attorney represented Carter on all of
the matters before the court in those hearings, and because the Statements of Additional
Grounds allege that counsel had a conflict of interest, we address the SAG in both appeals.

                                            - 2-
No. 75413-1-1/3

disregard of Pre-trial Detainee Carter's serious safety concerns(4" SAG at 2.

This claim involves matters outside the record, appears to be moot, and is, in any

event, too conclusory to merit review under RAP 10.10(c).

      Affirmed in part and remanded in part for amendment of the judgment and

sentence.


                    For the Court:                   -rit4/1-4R71 A c5"




                                        3